United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
DEPARTMENT OF THE ARMY, CIVILIAN
PERSONNEL ADVISORY CENTER,
Fort Hood TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-0303
Issued: December 7, 2020

Case Submitted on the Record

ORDER REVERSING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On November 25, 2019 appellant filed a timely appeal from a July 11, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as Docket No. 20-0303.
On May 26, 1995 appellant, then a 61-year-old federal employee, filed a traumatic injury
claim (Form CA-1) alleging that on April 12, 1995 he was injured while in the performance of
duty. OWCP accepted the claim for sprain of the lumbar region of the back, cervical spondylosis
without myelopathy, and prolonged depressive reaction.
On July 5, 2018 OWCP received a Social Security Administration (SSA) dual benefits
calculation form indicating appellant’s SSA benefit rates with a Federal Employees Retirement
System (FERS) offset and without a FERS offset from February 1996 to December 2017.
In a preliminary determination dated December 7, 2018, OWCP informed appellant that
he received an overpayment of compensation in the amount of $62,548.61, for which he was not
at fault, because the SSA/FERS offset was not applied to his FECA compensation payments for
the period February 1, 1996 through September 15, 2018.

By decision dated July 11, 2019, an OWCP hearing representative finalized the preliminary
overpayment determination finding an overpayment of compensation in the amount of $62,548.61
for the period February 1, 1996 through September 15, 2018. The hearing representative
explained that the overpayment occurred because OWCP had failed to offset appellant’s
compensation payments by the portion of his SSA age-related retirement benefits that were
attributable to his federal service. The hearing representative further found that appellant was
without fault in the creation of the overpayment, but denied waiver of recovery of the overpayment
because the evidence of record did not fully document expenses and failed to establish that
recovery of an overpayment would defeat the purpose of FECA or would be against equity and
good conscience, as appellant’s assets exceeded the resource base. The hearing representative
found that OWCP would recover the overpayment by deducting $1,000.00 every 28 days from
appellant’s continuing compensation payments.
The Board has duly considered the matter and finds that the case is not in posture for
decision.
Section 10.421(d) of the implementing regulations requires that OWCP reduce the amount
of compensation by the amount of SSA age-related retirement benefits that are attributable to
federal service of the employee.1 FECA Bulletin No. 97-09 provides that FECA benefits have to
be adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned
as a federal employee is part of the FERS retirement package, and the receipt of FECA benefits
and federal retirement concurrently is a prohibited dual benefit.2
Upon review of the case record the finds that it is unable to determine whether appellant
received SSA age-related retirement benefits under FERS as the necessary documentation is not
of record. The record submitted to the Board is incomplete as it does not contain the claim form
originally filed by appellant, OWCP’s formal acceptances of his work-related conditions, nor a
Notification of Personnel Action (Standard Form (SF)-50) which would indicated appellant’s
appropriate retirement program. Moreover, substantial portions of the record, including
documents submitted prior to 2002, are not of record. The Board is, therefore, unable to determine
whether appellant was enrolled in a FERS retirement plan and thus whether he actually received a
prohibited dual benefit.
The case, therefore, is reversed.

1

20 C.F.R. § 10.421(d); see L.W., Docket No. 19-0787 (issued October 23, 2019); S.M., Docket No. 17-1802
(issued August 20, 2018).
2

FECA Bulletin No. 97-09 (February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

2

IT IS HEREBY ORDERED THAT the July 11, 2019 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: December 7, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

